Per Curiam.

We cannot entertain a doubt tnat the road was discontinued at the place in question, by the laying out of the canal, and that the defendants were of course exonerated ifrom the duty of keeping the road in repair. By the act in-corporating the canal company, § 7, any person, who, contrary to law, in any way injures the canal, or any part of it, is made liable for treble damages and also to indictment. It is objected, that during the suspension of the work on the canal, the surveyor of highways of the town of Russell made repairs on the road, whereby it was rendered passable ; but after it had been discontinued by the authority of the legislature, neither the surveyor nor the town had power to reestablish it.

Plaintiff nonsuit